Citation Nr: 0001333	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  99-06 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
January 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.  In a November 1997 rating decision the 
RO granted service connection for PTSD and assigned a 50 
percent rating. 


REMAND

The appellant's contentions regarding an increased rating for 
PTSD disability and for a total disability rating for 
compensation purposes based on individual unemployability 
constitutes a plausible or well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When the veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).

The most recent VA psychiatric examination was conducted in 
September 1997.  At that time the diagnoses were chronic 
schizophrenia, undifferentiated type and PTSD, chronic, 
moderate with symptoms manifest with psychotic symptoms.  The 
representative in April 1999 raised the issue of entitlement 
of service connection for schizophrenia on a secondary basis.  
The Board finds that this issue is intertwined with the 
issues in appellate status and must be adjudicated by the RO.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Subsequent to the September 1997 VA psychiatric examination 
the veteran has been receiving on going treatment for his 
psychiatric illness at a VA facility.  In December 1997 
evaluation report, the assessment was PTSD.  The examiner 
indicated that the veteran was unemployable primarily from 
the effects of the PTSD.  In January 1999 the veteran 
reported that he was having difficulty standing, walking and 
bending due to the shell fragment wounds to the left knee and 
left buttock and leg.  
In view of these facts the Board finds that a contemporary 
and thorough examinations would be of assistance in rendering 
a decision in this case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for his disabilities.  

He should be informed that he has a right 
to present any additional evidence or 
argument while the case is in remand 
status. See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2. The RO should request the VA medical 
facility in Biloxi to furnish copies of 
any additional treatment records covering 
the period from December 1997 to the 
present. 

3.  The RO should schedule the veteran 
for a VA examination by a board of two 
psychiatrists in order to determine the 
nature and severity of the veteran's 
psychiatric disorders, to include PTSD.  
The claims folder and a copy of this 
Remand should be furnished to the 
examiners for review prior to the 
examination.  All tests and studies 
deemed necessary should be conducted.  If 
other psychiatric disorders in addition 
to PTSD are diagnosed it is requested 
that the examiners render an opinion as 
to whether the PTSD as likely as not 
caused or aggravates the disorder(s) 
diagnosed.  Allen v. Brown, 7 Vet. App. 
439 (1994).

If no, the examiners are requested to 
specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  The examiner must also 
comment on the extent to which PTSD and 
any related disorders affect occupational 
and social functioning, without 
consideration of any unrelated disorder.  
It is also requested that the examiner 
include a Global Assessment of 
Functioning score with an explanation of 
the numeric code assigned.  A complete 
rational for any opinion expressed should 
be included in the examination report.

4.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
severity of the residuals of a partial 
left patellectomy due to a shell fragment 
wound and the residuals of the shell 
fragment wound to the left buttock and 
leg.  The examiner should be afforded an 
opportunity to review the veteran's 
claims file and a copy of this Remand 
prior to the examination.  The 
examination should include all necessary 
tests and studies, to include x-rays.  
The examiner is requested to identify all 
Muscle Groups involved.  The involved 
joints should be examined for degrees of 
both active and passive range of motion 
and any limitation of function. The 
orthopedist should also be asked to note 
the normal range of motion of the 
involved areas. 

Additionally, the orthopedist should be 
requested to determine whether the 
veteran's disabilities exhibit weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis.  The orthopedist 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  

It is requested that the examiner comment 
on the impact the disabilities have on 
the veteran's ability to maintain gainful 
employment.  A complete rational for any 
opinion expressed should be included in 
the examination report.

5.  The RO should adjudicate the issue of 
service connection for any psychiatric 
disorders diagnosed other than PTSD.  If 
the benefit sought is not granted, the 
veteran should be notified of that 
decision and of his appellate rights. 

Thereafter, the RO should readjudicate the issues in 
appellate status.  If any benefit sought on appeal remains 
denied, the veteran and his representative should be 
furnished a supplemental statement of the case and afforded 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

